       Case 4:19-cv-00521-DCB Document 44 Filed 10/06/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                          No. CV-19-00521-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Big Tex Trailer World Incorporated,
13                  Defendant.
14
15           Before the Court is Intervenor-Plaintiff and Defendant’s Stipulation to Dismiss
16   Complaint In Intervention With Prejudice. Good cause appearing,
17           Accordingly,
18           IT IS ORDERED the Stipulation (Doc. 43) is GRANTED and the Complaint In
19   Intervention is dismissed with prejudice with each party to bear its own costs and attorneys’
20   fees.
21           Dated this 6th day of October, 2020.
22
23
24
25
26
27
28
